EXHIBIT 10.106

MODUSLINK GLOBAL SOLUTIONS, INC.

FISCAL 2011

EXECUTIVE OFFICER

BONUS TARGETS

EXECUTIVE OFFICERS

The executive officers of the Company serve at the discretion of the Board of
Directors. On September 22, 2010, the Human Resources and Compensation Committee
of the Board of Directors of the Company approved the bonus targets, as a
percentage of base salary, for fiscal year 2011 for the executive officers named
in the table below:

 

Name

   Target Bonus
(as % of
base salary)  

Joseph C. Lawler

   125 %

Steven G. Crane

   70 %

Peter L. Gray

   60 %

William R. McLennan

   80 %

David J. Riley

   50 %